DETAILED ACTION   
Claim Objections
1.	Claims 2, 4, 7 are objected to because of the following informalities:
          	In claim 2, line 18, 19, “wherein in a channel length direction of the first transistor, a width of the first conductive layer is larger than a width of the first conductive layer”; and in claim 4, lines 18, 19 “wherein in a channel width direction of the first transistor, a width of the second conductive layer is larger than a width of the first oxide semiconductor layer” and in claim 7, lines 18, 19 “wherein in a channel length direction of the first transistor, a width of the second conductive layer is larger than a width of the first oxide semiconductor layer” is unclear as to how it is being referred to “wherein in a channel length direction of the first transistor, a width of the first conductive layer is larger than a width of the first conductive layer”, “wherein in a channel width direction of the first transistor, a width of the second conductive layer is larger than a width of the first oxide semiconductor layer” and “wherein in a channel length direction of the first transistor, a width of the second conductive layer is larger than a width of the first oxide semiconductor layer”
In claim 3, 6, 9, lines 1, 2 “each of the first and second oxide semiconductor layers comprises indium, gallium, and zinc” is unclear as to whether it is being referred to “each of the first and second oxide semiconductor layers comprises a material selected at least one from a group consisting of indium, gallium, and zinc”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112:


3.	Claims 2 – 9 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not disclose third and fourth conductive layers over the first and second conductive layers and the first oxide semiconductor layer; sixth and seventh conductive layers over the fifth conductive layer and the second oxide semiconductor layer as recited in claims 2, 4, 7.  For example, fig. 2A of Applicant does show first and second conductive layers (401, 470); a first oxide semiconductor layer (405) between the first and second conductive layers; a second transistor comprising: a fifth conductive layer (402); a second oxide semiconductor layer (407) overlapping the fifth conductive layer.

    PNG
    media_image1.png
    272
    611
    media_image1.png
    Greyscale

For example, fig. 2C of Applicant does show first and second conductive layers (401, 470); and second conductive layer 470 is overlapping the first conductive layer 401.


    PNG
    media_image2.png
    356
    368
    media_image2.png
    Greyscale

For example, fig. 7 of Applicant does show a layout view having the conductive layers (381, 356, 355, 354, 353) electrical connected to the TFTs. Therefore, the specification does not disclose does not show third and fourth conductive layers over the first and second conductive layers and the first oxide semiconductor layer; sixth and seventh conductive layers over the fifth conductive layer and the second oxide semiconductor layer as recited in claims 2, 4, 7.

    PNG
    media_image3.png
    593
    836
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claim(s) 2 – 4, 6, 7, 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Akimoto et al. (2007/0072439).
With regard to claim 2, Akimoto et al. disclose a display device comprising: 
a first transistor comprising:

a first oxide semiconductor layer (712) between the first and second conductive layers (710, 713); and
third and fourth conductive layers (portions of layer 714 functioning as third and fourth conductive layers) over the first and second conductive layers (710, 713) and the first oxide semiconductor layer (712) and electrically connected to the first oxide semiconductor layer (712);
a second transistor comprising: 
a fifth conductive layer (720);
a second oxide semiconductor layer (722) overlapping the fifth conductive layer (720); and
sixth and seventh conductive layers (723, 724) over the fifth conductive layer (720) and the second oxide semiconductor layer (722) and electrically connected to the second oxide semiconductor layer (722); and
a pixel electrode (730) electrically connected to one of the sixth and seventh conductive layers (723, 724),
wherein in a channel length direction (as shown in fig. 7 below; wherein any direction in the transistor functioning as a channel length direction) of the first transistor, a width (referred to as “X1” by examiner’s annotation shown in fig. 7 below; wherein the portions of layer 713 having the width X1 ) of the second conductive layer (713) is larger than a width (referred to as “X2” by examiner’s annotation shown in fig. 7 below) of the first conductive layer (710).

    PNG
    media_image4.png
    535
    801
    media_image4.png
    Greyscale




With regard to claim 3, Akimoto et al. disclose each of the first and second oxide semiconductor layers comprises indium, gallium, and zinc. (for example, see column 2, lines 30 – 36).
With regard to claim 4, Akimoto et al. disclose a display device comprising: 
a first transistor comprising:
first and second conductive layers (710, 713);
a first oxide semiconductor layer (712) between the first and second conductive layers (710, 713); and

a second transistor comprising: 
a fifth conductive layer (720);
a second oxide semiconductor layer (722) overlapping the fifth conductive layer (720); and
sixth and seventh conductive layers (723, 724) over the fifth conductive layer (720) and the second oxide semiconductor layer (722) and electrically connected to the second oxide semiconductor layer (722); and
a pixel electrode (730) electrically connected to one of the sixth and seventh conductive layers (723, 724),
wherein in a channel width direction (as shown in fig. 7 below; wherein any direction in the transistor functioning as a channel width direction) of the first transistor, a width (referred to as “X1” by examiner’s annotation shown in fig. 7 below; wherein the portions of layer 713 having the width X1) of the second conductive layer (713) is larger than a width (referred to as “X3” by examiner’s annotation shown in fig. 7 below) of the first oxide semiconductor layer (712).

    PNG
    media_image5.png
    528
    811
    media_image5.png
    Greyscale








With regard to claim 6, Akimoto et al. disclose each of the first and second oxide semiconductor layers comprises indium, gallium, and zinc. (for example, see column 2, lines 30 – 36).
With regard to claim 7, Akimoto et al. disclose a display device comprising: 
a first transistor comprising:

a first oxide semiconductor layer (712) between the first and second conductive layers (710, 713); and
third and fourth conductive layers (portions of layer 714 functioning as third and fourth conductive layers) over the first and second conductive layers (710, 713) and the first oxide semiconductor layer (712) and electrically connected to the first oxide semiconductor layer (712);
a second transistor comprising: 
a fifth conductive layer (720);
a second oxide semiconductor layer (722) overlapping the fifth conductive layer (720); and
sixth and seventh conductive layers (723, 724) over the fifth conductive layer (720) and the second oxide semiconductor layer (722) and electrically connected to the second oxide semiconductor layer (722); and
a pixel electrode (730) electrically connected to one of the sixth and seventh conductive layers (723, 724),
wherein in a channel length direction (as shown in fig. 7 below; wherein any direction in the transistor functioning as a channel length direction) of the first transistor, a width (referred to as “X1” by examiner’s annotation shown in fig. 7 below; wherein the portions of layer 713 having the width X1) of the second conductive layer (713) is larger than a width (referred to as “X3” by examiner’s annotation shown in fig. 7 below) of the first oxide semiconductor layer (712).

    PNG
    media_image6.png
    541
    804
    media_image6.png
    Greyscale






With regard to claim 9, Akimoto et al. disclose each of the first and second oxide semiconductor layers comprises indium, gallium, and zinc. (for example, see column 2, lines 30 – 36).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (7,154,119) in view of Ofuji et al. (8,304,298).
With regard to claim 2, Yamazaki et al. disclose a display device (for example, see figs. 6B, 9A) comprising: 
a first transistor (204) comprising:
first and second conductive layers (105, 133, 134);
a first semiconductor layer (162, 163) between the first and second conductive layers (105, 133, 134); and
third and fourth conductive layers (150, 151) over the first and second conductive layers (105, 133, 134) and the first semiconductor layer (162, 163) and electrically connected to the first semiconductor layer (162, 163);
a second transistor (205) comprising: 
a fifth conductive layer (106);
a second semiconductor layer (164) overlapping the fifth conductive layer (106); and
sixth and seventh conductive layers (152, 153) over the fifth conductive layer (106) and the second semiconductor layer (164) and electrically connected to the second semiconductor layer (164); and
a pixel electrode (146) electrically connected to the seventh conductive layer (153),
wherein in a channel length direction (as shown in fig. 9A below) of the first transistor, a width (referred to as “X5” by examiner’s annotation shown in fig. 9A below) of the second conductive layer (133, 134) is larger than a width (referred to as “X4” by examiner’s annotation 

    PNG
    media_image7.png
    302
    851
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    425
    461
    media_image8.png
    Greyscale




However, Ofuji et al. disclose the first and second semiconductor layers (401, 402) formed of oxide semiconductor material (for example, column 15, lines 59 – 65).

    PNG
    media_image9.png
    370
    536
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Yamazaki et al.’s device to replacing the first and second semiconductor layers by forming the first and second oxide semiconductor layers as taught by Ofuji et al. in order to increase a mobility and on-state current of the transistor and the semiconductor device can operate at higher speed for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 3, Ofuji et al. disclose each of the first and second oxide semiconductor layers (401, 402) comprises zinc. (for example, column 15, lines 59 – 65).
With regard to claim 4, Yamazaki et al. disclose a display device (for example, see figs. 6B, 9A) comprising: 
a first transistor (204) comprising:

a first semiconductor layer (162, 163) between the first and second conductive layers (105, 133, 134); and
third and fourth conductive layers (150, 151) over the first and second conductive layers (105, 133, 134) and the first semiconductor layer (162, 163) and electrically connected to the first semiconductor layer (162, 163);
a second transistor (205) comprising: 
a fifth conductive layer (106);
a second semiconductor layer (164) overlapping the fifth conductive layer (106); and
sixth and seventh conductive layers (152, 153) over the fifth conductive layer (106) and the second semiconductor layer (164) and electrically connected to the second semiconductor layer (164); and
a pixel electrode (146) electrically connected to the seventh conductive layer (153),
wherein in a channel width direction (as shown in fig. 9A below) of the first transistor, a width (referred to as “X5” by examiner’s annotation shown in fig. 9A below) of the second conductive layer (133, 134) is larger than a width (referred to as “X6” by examiner’s annotation shown in fig. 9A below) of the first semiconductor layer (a layer 116 including the first semiconductor layer).

    PNG
    media_image7.png
    302
    851
    media_image7.png
    Greyscale


    PNG
    media_image10.png
    427
    637
    media_image10.png
    Greyscale


Yamazaki et al. do not clearly disclose the first and second semiconductor layers formed of oxide semiconductor material.
However, Ofuji et al. disclose the first and second semiconductor layers (401, 402) formed of oxide semiconductor material (for example, column 15, lines 59 – 65).

    PNG
    media_image9.png
    370
    536
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Yamazaki et al.’s device to replacing the first and second semiconductor layers by forming the first and second oxide semiconductor layers as taught by Ofuji et al. in order to increase a mobility and on-state current of the transistor and the semiconductor device can operate at higher speed for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 5, Yamazaki et al. disclose wherein in a channel length direction (as shown in fig. 9A below) of the first transistor, a width (referred to as “X5” by examiner’s annotation shown in fig. 9A below) of the second conductive layer (133, 134) is larger than a width (referred to as “X4” by examiner’s annotation shown in fig. 9A below; wherein the width as seen in a vertical direction as shown in fig. 9A) of the first conductive layer (105).


    PNG
    media_image8.png
    425
    461
    media_image8.png
    Greyscale

With regard to claim 6, Ofuji et al. disclose each of the first and second oxide semiconductor layers (401, 402) comprises zinc. (for example, column 15, lines 59 – 65).
With regard to claim 7, Yamazaki et al. disclose a display device (for example, see fig. 6B) comprising: 
a first transistor (204) comprising:
first and second conductive layers (105, 133, 134);
a first semiconductor layer (162, 163) between the first and second conductive layers (105, 133, 134); and
third and fourth conductive layers (150, 151) over the first and second conductive layers (105, 133, 134) and the first semiconductor layer (162, 163) and electrically connected to the first semiconductor layer (162, 163);

a fifth conductive layer (106);
a second semiconductor layer (164) overlapping the fifth conductive layer (106); and
sixth and seventh conductive layers (152, 153) over the fifth conductive layer (106) and the second semiconductor layer (164) and electrically connected to the second semiconductor layer (164); and
a pixel electrode (146) electrically connected to the seventh conductive layer (153),
wherein in a channel length direction (as shown in fig. 6B below) of the first transistor, a width (referred to as “X5” by examiner’s annotation shown in fig. 6B below) of the second conductive layer (133, 134) is larger than a width (referred to as “X6” by examiner’s annotation shown in fig. 6B below) of the first conductive layer (105); 
or wherein in a channel length direction (as shown in fig. 9A below) of the first transistor, a width (referred to as “X5” by examiner’s annotation shown in fig. 9A below) of the second conductive layer (133, 134) is larger than a width (referred to as “X6” by examiner’s annotation shown in fig. 9A below) of the first conductive layer (105)

    PNG
    media_image11.png
    430
    819
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    428
    580
    media_image12.png
    Greyscale





Yamazaki et al. do not clearly disclose the first and second semiconductor layers formed of oxide semiconductor material.
However, Ofuji et al. disclose the first and second semiconductor layers (401, 402) formed of oxide semiconductor material (for example, column 15, lines 59 – 65).

    PNG
    media_image9.png
    370
    536
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Yamazaki et al.’s device to replacing the first and second semiconductor layers by forming the first and second oxide semiconductor layers as taught by Ofuji et al. in order to increase a mobility and on-state current of the transistor and the semiconductor device can operate at higher speed for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 8, Ofuji et al. disclose wherein in a channel length direction (as shown in fig. 9A above) of the first transistor, a width (referred to as “X5” by examiner’s annotation shown in fig. 9A above) of the second conductive layer (133, 134) is larger than a 
With regard to claim 9, Ofuji et al. disclose each of the first and second oxide semiconductor layers (401, 402) comprises zinc. (for example, column 15, lines 59 – 65).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826